Title: Franklin’s Notes for a Conversation with Lord Chatham, 31 January 1775
From: Franklin, Benjamin
To: 


In the debate in the House of Lords on January 20 Lord Chatham, in response to a challenge from the ministerial benches, promised to offer a plan of reconciliation. Franklin was most curious to know what it was, and the Earl had assured him in December that he would be consulted. His curiosity was satisfied when he was summoned to a conference at Hayes on January 27. Chatham told him the outline of his proposals, promised him a copy of them soon, and swore him to secrecy. No one else but Lord Camden, his host explained, was in his confidence. He apparently ignored the effect of this secrecy, which was to prevent potential allies from organizing support. The key figure was Rockingham, and he had no idea what the plan was; “when I hear it,” he wrote the day before it was offered to the Lords, “I shall give it as full Consideration as the Time will allow.” Chatham, for all the care that he lavished on his scheme, did not lift a finger to promote its acceptance.
He called at Craven Street on Sunday the 29th, a year to the day after Franklin’s humiliation before the Privy Council, to show him the plan. He had set no time for bringing it before the House, but in the course of their conversation decided on the following Wednesday, and asked the American to discuss it with him on Tuesday, two days hence, because “he was not so confident of his own Judgement but that he came to set it right by mine, as Men set their Watches by a Regulator.” After almost two hours of discussion he departed, leaving the draft; Franklin immediately began to read and study it, and at some point copied it.

In form it was a bill, with nine parts. Article 1 amended the Declaratory Act by limiting Parliament’s legislative authority outside the realm to matters, particularly the regulation of trade, “touching the general weal of the whole dominion of the imperial crown of Great Britain, and beyond the competency of the local representative of a distant colony.” Article 2 reaffirmed the crown’s prerogative of sending military forces anywhere within its dominions, with the proviso that those forces must never be used to infringe the rights of the people. Article 3 forbade taxing a colony without consent of its legislature. Article 4 legalized the Continental Congress called for May, 1775, and stipulated that its delegates be empowered by their assemblies to consider recognizing the authority of Parliament as defined in Article 1. Article 5 required the Congress to consider as well granting a permanent revenue to the crown, for Parliament to use in reducing the national debt. Article 6 authorized the Congress, once it had recognized Parliament’s authority, to apportion the burden of raising this revenue among all the colonies except Georgia, the Floridas, and the Canadian provinces. Article 7 reduced Admiralty jurisdiction to its ancient limits in America, restored trial by jury in civil cases, and confined legal action in capital cases to the province in which the crime had been committed. Article 8 suspended the statutes, from 1764 through 1774, of which the first Continental Congress had complained, and repealed them as soon as the condition in Article 6 had been fulfilled. Article 9 provided that judges hold office during good behavior and receive their salaries from the crown, and secured the colonists’ rights under their charters or constitutions, which might be altered only for cause and by due process of law.
As Franklin worked on the draft he jotted down points to be raised in Tuesday’s discussion. But he did not yet know his man: Chatham in the grip of his own ideas had no time to digest those of others. When the meeting took place he did not discuss, but brushed aside the American’s points and held forth in a virtual monologue for nearly four hours. “His Lordship in the manner of I think all eloquent Persons was so full and diffuse in Supporting every particular I question’d, that there was not time to go thro’ half my Memorandums; He is not easily interrupted. …” Nor was there, Franklin told himself, need to interrupt; for the plan would be implemented, if at all, only after extensive debate and amendment. Hence the notes that follow got little or no hearing, and their interest lies in what they show of Franklin’s position.
 
No 11
Tuesday Jan 31. 75
Notes for Discourse with Ld. C. on his Plan
Voluntary Grants and forced Taxes not to be expected of the same People at the same time.
Permanent Revenue will be objected to. Would not a Temporary Agreement be best, suppose for 100 Years?
Does the whole of the Rights claim’d in the Petition of Right relate to England only?
The American Naturalization Act gives all the Rights of naturalborn Subjects to Foreigners residing there 7 Years. Can it be supposed that the Natives there have them not?
If the King should raise Armies in America, would Britain like their being brought hither, as the King might bring them when he pleased?
An Act of Parliament requires the Colonies to furnish sundry Articles of Provision and Accommodation to Troops quarter’d among them. This may be made very burthensome to Colonies that are out of favour.
If a permanent Revenue, why not the same Privileges in Trade with Scotland? Should not the Lands conquer’d by Britain and the Colonies in Conjunction be given them (reserving a Quitrent) from whence they might form Funds to enable them to pay?
Instructions about Agents to be withdrawn.
Grants to be for three Years, at the End of which a new Congress, and so from 3 to 3 Years.
Congress to have the general Defence of the Frontiers, making and regulating new Settlements.
Protection mutual. We go into all your Wars. Our Settlement cost you nothing. Take the Plan of Union.
“Defence, Extension and Prosperity of.” The late Canada Act prevents their Extension, and may check their Prosperity.
Laws should be secure as well as Charters.
Perhaps if the Legislative Power of Parliament is own’d in the Colonies, they may make a Law to forbid the Meeting of any Congress, &c.
